Citation Nr: 0528052	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  99-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural History

The veteran served on active duty from September 1975 to July 
1978. 

A June 1981 VA rating decision denied the veteran's claim of 
entitlement to service connection for a "nervous condition" 
[by which was meant a psychiatric, not a neurological, 
disorder].  The veteran did not appeal.

A September 1989 confirmed rating decision denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for a nervous condition.  
He did not appeal.

In December 1997, the RO received the veteran's request to 
reopen his previously denied claim of entitlement to service 
connection for a psychiatric disorder.  The September 1998 
rating decision which is the subject of this appeal denied 
the veteran's claim to reopen.  The appeal was perfected by 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in December 1998.  

In February 2005, the veteran presented sworn testimony 
during a Travel Board hearing that was held at the RO and was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

At the February 2005 hearing and again in May 2005, the 
veteran submitted additional evidence directly to the Board.  
He submitted waivers of RO consideration of that evidence.



Issues not on appeal

The veteran had claimed entitlement to service connection for 
a psychiatric disability and entitlement to service 
connection for residuals of a head injury.  However, because 
the veteran's only claimed head injury residual is a 
psychiatric disorder, the Board finds that the issue of 
service connection for residuals of a head injury is not a 
separate issue from the issue of service connection for a 
psychiatric disorder.  

In an April 2000 rating decision, the RO denied service 
connection for a back condition, a rating in excess of 10 
percent for status post fracture of the right middle finger, 
a compensable rating for status post fracture of the right 
arm, and a temporary total evaluation because of hospital 
treatment in excess of 21 days for a service-connected 
condition.  The veteran disagreed with the denial of service 
connection for a back condition.  In February 2004 the RO 
issued a statement of the case on the denial of service 
connection for a back condition.  Although it does not appear 
that the veteran filed a timely substantive appeal, the RO 
nonetheless certified that issue for appeal.  In any event, 
at the February 2005 hearing, the veteran indicated that he 
was withdrawing the issue of service connection for a back 
disability from his appeal.  See 38 C.F.R. § 20.204 (2004); 
see also 38 C.F.R. § 19.35 (2004) [a VA Form 8, certification 
of appeal, is issued by an RO for administrative purposes 
only and does not confer or deprive the Board of jurisdiction 
of an issue].


FINDINGS OF FACT

1.  The RO denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for a nervous condition in a September 1989 rating decision.  

2.  Evidence received subsequent to the September 1989 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.

3.  The competent medical evidence of record serves to link 
the veteran's current psychiatric disorder, diagnosed as 
schizoaffective disorder, to his military service.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision denying the claim is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  New and material evidence has been received, and the 
claim for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A psychiatric disorder, diagnosed as schizoaffective 
disorder, was incurred in military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in substance, that his schizoaffective 
disorder began in active service.  Implicit in the veteran's 
presentation is the contention that he has submitted new and 
material evidence, which is sufficient to reopen his 
previously denied claim.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.
 



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by means of the September 1998 RO rating decision, 
the October 1998 statement of the case (SOC), and the 
February 2004 Supplemental Statement of the Case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.

More significantly, a letter was sent to the veteran in 
December 2003 that was specifically intended to address the 
requirements of the VCAA.  The letter explained in detail the 
evidence needed to establish a successful claim, specifically 
advising the veteran that evidence of a current disability, 
an in-service incurrence of injury or disease, and a 
relationship between the two would be required.  Thus, the 
VCAA letter from the RO along with the SOC and SSOC not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide. See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2003 VCAA letter, the veteran was informed that VA 
would obtain any VA treatment records and would make 
reasonable efforts to get any private medical records 
identified by the veteran and accompanied by an appropriate 
release.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1)(2005).  The 
December 2003 VCAA letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further, the 
letter advised the veteran that he was responsible to sign a 
release to give VA the authority to request documents from 
private health care providers. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The December 2003 letter informed the 
veteran that he "provide the information and any evidence 
that is necessary to substantiate the claim."  The Board 
believes that f this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.

The Board notes that the December 2003 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The veteran's claim was readjudicated 
by the RO in the February 2004 SSOC, prior to the expiration 
of the one-year period following the December 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim.  However, this does not render the 
RO's notice invalid or inadequate.  The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) [codified at 38 U.S.C. §§ 5109B, 7112], made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in September 1998.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Board notes, however, that such action 
was a practical and legal impossibility because the initial 
adjudication of the claim predated the enactment of the VCAA 
in November 2000.  VA's General Counsel has determined that 
failure to provide VCAA notice in such circumstances does not 
constitute error.  See VAOPGCPREC 7-04 [failure to provide 
VCAA notice prior to the enactment of the VCAA does not 
constitute error].  Following VCAA notice compliance action, 
the claim was readjudicated, and a SSOC was provided to the 
veteran in February 2004.  Thus, any concerns expressed by 
the Court in Pelegrini as to adjudication of the claim before 
issuance of a VCAA notice letter have been rectified by the 
subsequent readjudication of the claim.  Therefore, there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.   Moreover, the veteran has not alleged 
any prejudice.   See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Thus, with respect to the request to reopen this claim, under 
the VCAA, VA's statutory duty to assist the veteran in the 
development of the previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim, including testifying at a personal 
videoconference hearing, which was chaired by the undersigned 
Veterans Law Judge at the RO.  See 38 C.F.R. § 3.103 (2004).

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in December 1997, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the most recent final 
RO decision in September 1989 included the veteran's service 
medical records, VA hospitalization records from October to 
November 1979, reports of April 1981 VA general medical and 
psychiatric examinations, and VA hospitalization records from 
October to December 1988.

The veteran's service medical records reflect that the 
service entrance examination report, dated in September 1975, 
shows that psychiatric examination was normal.  At that 
examination, the veteran denied having or having had any 
psychiatric symptomatology.  The July 1978 separation 
examination report reveals that psychiatric examination was 
normal.  At that examination, the veteran denied having or 
having had any psychiatric symptomatology.

During the October to November 1979 VA hospitalization, it 
was noted that starting in March 1979 the veteran began 
having unprecedented, bizarre episodes of behavior.  The 
diagnoses were alcohol abuse and pathological intoxication.

At the April 1981 VA general medical examination, the veteran 
reported a history of psychiatric problems starting in 1977 
(i.e. during service).  At the April 1981 psychiatric 
examination, the veteran reported that he began to drink in 
1974 and that when drinking, he heard voices telling him "to 
streak."  The examiner noted that the veteran had a seven-
year history of alcohol abuse and irrational behavior while 
under its influence.  The diagnoses were schizophrenia, 
paranoid type, and alcohol abuse.

A discharge summary from a VA hospitalization from October to 
December 1988 reflects diagnoses of schizoaffective disorder 
and exhibitionism.

The August 1989 decision

In the August 1989 rating decision, the RO determined that 
the evidence of record did not demonstrate (a) evidence of 
in-service incurrence or aggravation of a disease or injury, 
and (b) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  As 
such, the RO concluded that new and material evidence had not 
been submitted and therefore the veteran's request to reopen 
the claim was denied.

As noted in the Introduction, the veteran most recently filed 
to reopen his claim in December 1997.  Additional evidence 
which has been received since December 1997 will be discussed 
below.

Analysis

Finality/new and material evidence

The veteran's claim of entitlement to service connection for 
a nervous condition was most recently finally denied in 
August 1989 due to a lack of competent medical evidence of a 
in-service disease and a lack of competent medical nexus 
evidence between the veteran's service and any then-current 
psychiatric disability.  As discussed above, in order for the 
claim to be reopened there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Evidence added to the record since the denial includes a 
statement of comments and recommendation of the veteran's 
commanding officer in which he noted the veteran's 
administrative burden, to include "requiring constant 
supervision to complete satisfactorily even the most basic 
tasks", noted that the veteran "was unable to cope with the 
everyday stress of Navy life" and recommended early 
discharge "in the best interests of the naval service"; a 
November 1988 psychological assessment reflecting testing 
consistent with a diagnosis of schizoaffective disorder and 
showing depressive symptoms that are either subsumed under a 
diagnosis of schizoaffective disorder or related to a head 
injury; VA medical records dated in 1997, 1999, and 2001, 
showing diagnoses of bipolar disorder with psychotic 
features, schizophrenia, and depression; and a May 2005 
statement from M.G., a private doctor, in which Dr. M.G., who 
had treated the veteran for the past ten years, noted the 
comments of the veteran's commanding officer and indicated 
that the veteran's schizoaffective disorder began in 1976.

The "old" evidence demonstrated a current psychiatric 
disorder.  The crucial matter at issue is whether the 
additionally received evidence shows (1) evidence of in-
service incurrence or aggravation of a disease or injury, and 
(2) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  

In this case, the additional evidence that has been added to 
the record since the RO's August 1989 decision includes the 
May 2005 Statement of Dr. M.G.  This evidence can be 
considered "new" in that it was not previously before the 
RO at the time of the August 1989 prior final denial.  The 
evidence can be considered "material" because it does 
related to the elements of the claim that were previously 
unmet, specifically in-service incurrence of disease or 
injury and medical nexus.  See 38 C.F.R. § 3.156 (2001).  The 
additional medical evidence establishes that the veteran had 
a psychiatric disability in service and that he has continued 
to have that particular psychiatric disability.  Accordingly, 
new and material evidence has been submitted as to the key 
Hickson elements, evidence of in-service incurrence or 
aggravation of a disease or injury and evidence of medical 
nexus, which were previously lacking.  The veteran's claim is 
therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the veteran has set forth his 
contentions as to why he believes that service connection 
should be granted for a psychiatric disability.  He has also 
submitted evidence in support of his claim, and he has not 
indicated that additional pertinent evidence exists.  The 
Board is therefore of the opinion that the veteran will not 
be prejudiced by its consideration of this issue on its 
merits. 

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO provided assistance to the veteran and 
requested that the veteran provide it with sufficient 
information to obtain medical records from the veteran's 
identified providers.  The records from those providers have 
been obtained and associated with the veteran's VA claims 
folder.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), it is undisputed that 
the veteran currently has a psychiatric disorder.  In that 
regard, the VA medical records and the May 2005 statement of 
Dr. M.R. reflect a current diagnosis of a psychiatric 
disorder.  In particular, the statement of Dr. M.R. reveals 
that the most recent diagnosis of the veteran's psychiatric 
disorder is schizoaffective disorder.
 
Moving to Hickson elements (2) and (3), in-service incurrence 
of disease or injury and medical nexus, the evidence of 
record regarding in-service incurrence of a disease and a 
nexus opinion includes the veteran's own testimony; the 
comments and recommendation of the veteran's commanding 
officer; and the May 2005 statement of Dr. M.R.  

Dr. M.R. indicated that the veteran had behavioral problems 
beginning in 1976 and that his current schizoaffective 
disorder began in 1976.  The veteran's behavioral problems 
are corroborated by the statement of comments and 
recommendation of the veteran's commanding officer.  In fact, 
Dr. M.R. noted that statement when he opined that the 
veteran's psychiatric disorder began in 1976.  This competent 
medical opinion, fairly read, is sufficient to establish an 
in-service incurrence of a disease and a nexus between the 
veteran's current psychiatric disorder and the in-service 
disease.    

The Board also notes that the veteran was hospitalized for 
psychiatric problems in October 1979, shortly after service, 
although not within the one year presumptive period.  It was 
noted during that hospitalization that the veteran had 
"bizarre episodes of behavior" in March 1979, which was 
within the one year presumptive period after the veteran's 
separation from service in July 1978.  

After having carefully reviewed the evidence, it is the 
Board's conclusion that the veteran's currently diagnosed 
schizoaffective disorder was present in service or within the 
one year period after service.  Hickson elements (2) and (3) 
have therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
a psychiatric disability.  Accordingly, the Board concludes 
that the relevant and probative evidence of record 
establishes that his current psychiatric disability, 
diagnosed as schizoaffective disorder, was incurred in 
service.  The benefit sought on appeal is accordingly 
allowed.



ORDER

Service connection for an acquired psychiatric disability, 
diagnosed as schizoaffective disorder, is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


